Tom Glaze, Justice, dissenting. The majority decision so clearly conflicts with Ark. Stat. Ann. § 67-552 (Repl. 1980) that, in writing my dissenting view, I find it unnecessary to do little more than to refer to that statute’s pertinent language which reads as follows: (a) If the person opening such (checking) account, . . . designates in writing to the banking institution that the account. . .is to be held in “joint tenancy” or in “joint tenancy with right of survivorship”, or that the account shall be payable to the survivor or survivors of the persons named in such account. . . then such account. . .and all additions thereto shall be the property of such persons as joint tenants with right of survivorship .... The opening of the account ... in such form shall be conclusive evidence in any action or proceeding to which either the association or surviving party or parties is a party of the intention of all of the parties to the account. . . to vest title to such account. . . and the additions thereto in such survivor or survivors. . . . (Emphasis added.) In accordance with the foregoing law, Avis Lindsey and her husband, Claude, first opened the joint checking and survivorship account in issue here on October 2,1973. In doing so they signed the following card: [[Image here]] Less than two months after Claude Lindsey died on October 19,1974, Avis Lindsey took the appellant, Mary C. Jones, to the bank and added Jones to the account. As can be seen from the above account card, Jones (under Mrs. Lindsey’s instructions) placed her signature alongside Claude’s earlier signature. Mrs. Lindsey did not re-sign her name to the joint account card, nor does the controlling law or statute provide that she was required to do so. Instead, § 67-552(a) clearly provides that the opening of the account is “conclusive evidence in any action or proceeding of the intention of all parties to the account to vest title to the account, and the additions thereto, in such survivor or survivors.” When Mrs. Lindsey died, Jones, who had been added to the Lindsey account, became the survivor of the account and accordingly title to the account was vested in her pursuant to § 67-552(a) and the specific survivorship terms contained on the account card. The majority opinion requires that the person who opens a joint account must sign it each time a person’s name is added to the account, and by doing so, the court reads something into § 67-552(a) that simply is not there. In this respect, the court is, unintentionally I am sure, participating in judicial legislation. For this and the other reasons noted above, I would declare the joint account to be the property of the appellant and reverse the trial court’s holding to the contrary. Hickman and Purtle, JJ., join this dissent.